Citation Nr: 1620592	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  13-11 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right knee disability. 

3.  Entitlement to an effective date earlier than September 15, 2011, for the grant of service connection for internal derangement, tendonitis, and strain of the right shoulder.

4.  Entitlement to an initial rating in excess of 10 percent for internal derangement, tendonitis, and strain of the right shoulder.


REPRESENTATION

Appellant represented by:	Roger Hale, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to April 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision and a January 2013 rating decision, both from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The February 2012 rating decision granted the Veteran's claim of entitlement to service connection for internal derangement, tendonitis, and strain of the right shoulder and assigned it a 10 percent rating, effective September 15, 2011.  The Veteran filed a Notice of Disagreement (NOD) indicating his disagreement with the rating assigned and with the effective date assigned.  The RO issued a Statement of the Case (SOC) in February 2013 and the Veteran filed a substantive appeal, VA Form 9, in April 2013.  A Supplemental SOC was issued regarding the claim for an increased rating in September 2013.   

The January 2013 rating decision declined to reopen the previously-denied claim of entitlement to service connection for a lumbar spine disability.  The Veteran filed a timely NOD in April 2013, and the RO issued a SOC in August 2013.  The Veteran filed a VA Form 9 in October 2013.  

In December 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

As a point of clarification, the Board recognizes that the Veteran's attorney referenced clear and unmistakable error (CUE) during the December 2015 Board hearing in regard to the issue of entitlement to service connection for a lumbar spine disability.  The Board notes that clear and unmistakable error is a specific and rare kind of error of fact or law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The Board notes that a CUE motion must be set forth clearly and specifically the alleged error(s) of fact of law, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Id.  This issue is not before the Board and not inextricably intertwined with an issue over which the Board has jurisdiction.  Accordingly, this matter is REFERRED to the RO for appropriate action.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The issues of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right knee disability, entitlement to an effective date earlier than September 15, 2011, for the grant of service connection for internal derangement, tendonitis, and strain of the right shoulder, and entitlement to an initial rating in excess of 10 percent for internal derangement, tendonitis, and strain of the right shoulder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in August 2006, the RO denied the Veteran's claim of entitlement to service connection for a lumbar spine disability.

2.  Evidence received since the August 2006 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied the Veteran's claim of entitlement to service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Board's decision to reopen the claim of entitlement to service connection for a lumbar spine disability constitutes a grant of a benefit sought on appeal.  Accordingly, assuming without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran originally filed his claim of entitlement to service connection for a lumbar spine disability in July 2002.  The claim was denied in a November 2002 rating decision.  The RO denied the claim because there was insufficient evidence to establish that, though the Veteran had been treated for back pain in service, no permanent residual or chronic disability was shown to be linked to service.  The Veteran submitted new evidence in April 2003, and the RO issued another rating decision continuing the previous denial in May 2003.  The Veteran filed another claim in December 2003, and the RO declined to reopen the claim in an April 2004 rating decision.  Additional evidence was received in September 2004, and as a result the RO issued another rating decision declining to reopen the previously-denied decision in October 2004.  The Veteran filed another claim to reopen his previously-denied claim in May 2006, and by an August 2006 rating decision, the RO declined to reopen the claim.  The August 2006 rating decision, and all of the others before it, became final because the Veteran did not file a NOD.  See 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).    

The Veteran filed a claim to reopen the previously-denied claim in July 2012.  In January 2013, the RO reopened the Veteran's claim and denied his claim for service connection.  Regardless of whether the AOJ reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

In this case, the evidence added to the record since the last final denial includes the VA examination provided in December 2012 and the Veteran's statements and lay evidence.  During his December 2015 hearing, the Veteran asserted that his right knee disability has led to an aggravation of his lumbar spine disability.  The Veteran provided testimony that Dr. S.C. "state[d] that [an altered gait] contributed to the aggravation in [his] lower back."  

The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008). 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For purposes of determining whether new and material evidence has been received to reopen the claim, the Veteran's testimony is presumed credible.  Kutscherousky, 12 Vet. App. at 371 (1999).  If the Board were to reopen the claim, the Veteran's testimony would trigger VA's duty to assist by providing a medical opinion.  Thus, the Veteran's testimony constitutes new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened. 




ORDER

New and material evidence to reopen a claim of entitlement to service connection for a lumbar spine disability has been received; the appeal is granted to this extent. 


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the remaining issues.

Service Connection for a Lumbar Spine Disability, Including Secondary to Service-Connected Right Knee Disability

The Veteran is seeking service connection for a lumbar spine disability on the basis that the current disability was caused by or related to an in-service treatment for low back pain, or in the alternative, on the basis that it is caused by or aggravated by the service-connected right knee disability. 

As noted above, the Veteran provided testimony that Dr. S.C. "state[d] that [an altered gait] contributed to the aggravation in [his] lower back."  The April 5, 2005 opinion by Dr. S.C. does not address this contended relationship as suggested by the Veteran's representative at the Board hearing.  In any event, the Veteran's testimony has triggered VA's duty to assist to afford him a VA examination and medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Earlier Effective Date for the Grant of Service Connection for Right Shoulder Disability

The Veteran seeks an effective date earlier than September 15, 2011, for the award of service connection for a right shoulder disability.  Specifically, the Veteran contends that the effective date should date back to when he originally filed a claim for service connection for a right shoulder disability.

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

The Veteran filed an original claim for service connection for a right shoulder disability on August 15, 1989.  The RO denied the Veteran's claim for entitlement to service connection for a right shoulder disability in a February 1990 rating decision, and by rating decisions dated in November 2002, May 2003, and April 2004, the RO declined to reopen the Veteran's claim; the Veteran did not perfect an appeal of any of these decisions.

On September 15, 2011, the Veteran again filed a claim to reopen the previously-denied claim of entitlement to service connection for a right shoulder disability.  The RO granted the claim by a February 2012 rating decision, and assigned an effective date of September 15, 2011.  The Veteran perfected an appeal of the effective date assigned the award of service connection for the right shoulder disability.  During the December 2015 Board hearing, the Veteran's attorney argued that there was clear and unmistakable error (CUE) in the prior rating decisions denying service connection.  The Board finds that the issue of whether the February 1990, November 2002, May 2003, and April 2004 rating decisions contain CUE is inextricably intertwined with the earlier effective date issue as a favorable disposition in regard to the CUE claim directly impacts whether there remains a case or issue in controversy before the Board.  The Board cannot consider the CUE issue in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006). Thus, the matter must be remanded to the RO/AMC to consider.  This is in accordance with the general principles set forth in Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the United States Court of Appeals for Veterans Claims (Court) recognized that inextricably intertwined claims should not be adjudicated piecemeal.  

Initial Rating in Excess of 10 Percent for Right Shoulder Disability

The record reflects that the Veteran last underwent a VA examination in September 2013.  Thereafter, the Veteran submitted private treatment records from June 2015 in which the Veteran complained of right shoulder pain.  The physician indicated that the Veteran's right shoulder was probably not related to a rotator cuff tear, but he indicated that it appeared the Veteran had "some impingement."  The physician referred the Veteran for physical therapy and indicated a desire to have him evaluated for potential injections.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

All Claims

On remand the RO/AMC should ensure that any and all updated VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). Additionally, all ongoing private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate whether there was CUE in the February 1990, November 2002, May 2003, and April 2004 rating decisions that denied service connection for internal derangement, tendonitis, and strain of the right shoulder.  See December 2015 Board Hearing Transcript.   

2.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records dated since June 2015.  With the Veteran's authorization, the RO should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  

The RO should also obtain any outstanding VA treatment records dated since September 2013.  All efforts to obtain these records must be documented in the claims file.

3.  Thereafter, schedule an examination regarding the Veteran's claim for entitlement to service connection for a lumbar spine disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination. The examination should include any testing the examiner deems necessary. 

After examining the Veteran and reviewing the claims file and test results, the examiner should respond to the following: 

(a)  Is it at least as likely as not that the Veteran's currently diagnosed lumbar spine disability was caused by the service-connected right knee disability?  The examiner must address the theory that an altered gait on account of the Veteran's right knee disability caused his low back disability. 

(b)  If the Veteran's lumbar spine disability is not caused by the service-connected right knee disability, the examiner should provide an opinion as to whether the Veteran's lumbar spine disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by the service-connected right knee disability.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation beyond the baseline of the disability.  The examiner must address the theory that an altered gait on account of the Veteran's right knee disability aggravated his low back disability. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected right shoulder disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims of entitlement to service connection for a lumbar spine disability, entitlement to an effective date earlier than September 15, 2011, for the grant of service connection for internal derangement, tendonitis, and strain of the right shoulder, and entitlement to an initial rating in excess of 10 percent for internal derangement, tendonitis, and strain of the right shoulder.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


